Citation Nr: 1617863	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from April 1944 to April 1945.  The present appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.   

In her Substantive Appeal the appellant requested a hearing before the Board, but she subsequently withdrew her request for hearing in writing.

In October 2015 the Board remanded the file to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The current appellant is the surviving child of a Veteran who had qualifying wartime service.  

2.  The appellant is over the age of 23 and is not shown to have been rendered permanently incapable of self-support before reaching the age of 18.  

3.  During the period under review the appellant's income for VA purposes has exceeded the VA annual pension rate.
CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. §§ 3.24, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board reviewed the case in October 2015 and found the appellant had not been provided adequate notice, and remanded the case to the RO for the purpose of providing corrective notice.  The RO provided corrective notice by letter in November 2015, and the appellant had ample opportunity to respond before the RO's most recent readjudication in March 2016.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (stating that a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Further, there is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  

The Board also finds VA has complied with its duty to assist the appellant in the development of the claim.  The Board instructed the AOJ to attempt to verify the Veteran's dates of service, which has been done.  Also pursuant to the Board's remand the AOJ asked the appellant to provide her dates of marriage and countable income, but she did not respond.  In that regard, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The Board also finds the AOJ substantially complied with the requirements expressed in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  As explained in the Introduction, the appellant does not wish a hearing before the Board.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.


Evidence and Analysis

VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. § 1542.  The present appellant is shown to be the daughter of a Veteran of World War II who served more than 90 days during wartime (dates of service April 1944 to April 1945).  Accordingly, qualifying service by the Veteran is shown. 
 
The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined. For the purpose of claiming eligibility under Title 38 a  "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

The appellant in this case was born in December 1936 and is accordingly shown to be over 23 years old, and the question becomes whether she qualifies as a "helpless child" under the provisions of the regulation.  The question has also been raised as to whether she has excess income to qualify for pension, which would also render her ineligible for pension.  The Board will consider both questions.

Helpless child
  
Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

In making this determination, the focus should be on the child's status on his or her 18th birthday; for purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is found to be capable of self-support at age 18 VA need go no farther.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

The appellant asserts on appeal that she is "helpless" due to a series of head traumas that began prior to her 18th birthday and have resulted in current mental incapacitation.  She has cites emotional trauma of having been sexually assaulted by her father, of having witnessed her father be abusive to her mother, and of her father having been killed by police when she was 9 years old.

Records on file show the appellant graduated from high school in 1955 at age 19.  Her class rank was 83 out of 131.  Comments from her guidance counselor are consistently laudatory in regard to her work habits and potential.

In a July 2010 Report of Contact the appellant told the RO that she had been a good student and was recruited by the Federal Bureau of Investigation (FBI) out of high school.  

The appellant's friend Ms. JH submitted a lay statement in October 2015 asserting the appellant worked as a long-distance telephone operator during the period 1957-1962.  However, Ms. JH stated the appellant suffered a number of concussions over her lifetime that caused her to be unable to keep a job.

In her correspondence to VA the appellant stated that beginning in 1965 she worked for 2.5 years as an evening receptionist.  

Documents in the VA file show the appellant was married to Mr. ELF during the period January 1968 to June 1979.    

Correspondence of record from the Social Security Administration (SSA) indicates the appellant was granted SSA disability benefits since February 1983, that being the date she was shown to be unable to do substantial gainful work.  The appellant was 47 years old when the disability became effective.

In March 1988 the appellant was interviewed by the Henrico Area Mental Health and Retardation Services following problems with her adult son.  The clinical diagnosis was (1) problems with son who abuses alcohol, and (2) paranoid personality disorder.  The appellant was 52 years old at the time of this incident.

The file contains a letter dated in September 1991 and signed by Dr. RJR.  The letter states that during a six-month period earlier that year the appellant had been the primary caregiver for Dr. RJR's mother and had made all appropriate decisions independently, without supervision.  Dr. RJR stated the appellant had the capability to perform any task well.

In July 2000 the appellant submitted a request to the New Jersey Division of Developmental Disabilities for services based on developmental disabilities caused by head injuries at ages 2 and 3.  The resulting interview checklist states in relevant part that the appellant did not have a current developmental disability that was severe, chronic and manifested before age 22 or likely to continue indefinitely.  

The appellant had a psychological evaluation in August 2000, apparently in pursuit of her pending request for New Jersey developmental benefits.  The appellant cited trauma resulting from her father having been murdered by police when she was a child.  She reported having become depressed, and reported she was diagnosed as paranoid schizophrenic at age 46.  The appellant had obtained employment but could not keep a job because of her suspiciousness toward other people.  
  
In February 2001 the New Jersey Division of Developmental Disabilities denied the appellant's claim for services cited above, based on a determination that the appellant's current limitations appeared to be due to mental health issues rather than developmental issues.  The appellant thereupon appealed the decision to the State of New Jersey Office of Administrative Law.  In a September 2002 decision the Office of Administrative Law affirmed the denial of services.  In relevant part, the decision stated the appellant's health problems consisted of a thyroid condition, sciatica, scoliosis and scleroderma, a head injury that was the result of an auto accident, and feelings of persecution and mistreatment, none of which were developmental disabilities.  The decision also noted the appellant was able to represent herself and her son, was capable of self-care, is a high school graduate and had not claimed any mental or physical impairment that resulted in a substantial functional limitation. The appellant's action was accordingly dismissed.

The appellant had a computed tomography (CT) scan of the brain in September 2001, at age 64.  The impression was no acute intracranial pathology and mild frontal atrophy.

The RO notified the appellant in January 2011 that her request for helpless child benefits had been denied, based on a finding that she was not shown to be helpless as of her 18th birthday.  The letter stated the decision was based in part on the appellant having married a Mr. TEC in September 1984.  Review of the file shows the reference to Mr. TEC was erroneous, and resulted from inclusion of an Application for Dependency and Indemnity Compensation or Death Pension Benefit from another claimant having been incorporated in to the appellant's file.  The appellant vigorously asserts she was never married to Mr. TEC, but as noted above the record shows she was married to Mr. ELF from January 1968 to June 1979.

In April 2011 the appellant submitted a letter stating she had a head injury at 2-3 years of age and had also experienced childhood trauma in the form of sexual abuse by her father, by witnessing physical abuse to her mother by her father and by trauma related to her father's death when she was 9 years of age.  In her Substantive Appeal, received in July 2014, she again cited a head injury in childhood resulting in symptoms such as dizziness, headaches and poor vision.

The appellant's mother, Ms. JAT, submitted a letter in September 2015 attesting that the appellant had difficulty supporting herself all her life.  At age 3 the appellant had been accidentally hit on the head with a lamp by her sister.  Throughout her life the appellant was paranoid and suspicious of other people; this became worse when her father was shot and killed in 1946.  The appellant had trouble getting along with others due to childhood mental illness, and this had followed her into adulthood and made it difficult for her to keep a job.  In sum, the appellant had always been a helpless child in need of attention and support.  The appellant's sons GLF and NKF also submitted statements in September-October 2015 attesting that the appellant had exhibited signs of mental illness as long as they could remember.  

On review of the evidence above the Board finds the appellant is not shown to have been permanently incapable of self-support before reaching the age of 18.  The appellant's mother has credibly reported that the appellant exhibited paranoid behavior prior to age 18, not to the degree of having been incapable of self-support.  The appellant demonstrably did well in school and was gainfully employed for several years after high school; the appellant also sustained a marriage relationship from January 1968 to June 1979, and Dr. RJR considered the appellant to be capable of independently taking care of another person (Dr. RJR's mother) as late as 1991.  All of these factors show that the appellant was not permanently incapable of self-support prior to her 18th birthday.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, a layperson can certainly provide an eyewitness account of a claimant's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the Board has carefully considered the lay evidence offered by the appellant in the form of her correspondence to VA and the statements offered on her behalf by her mother, her sons and Ms. JH.  While these statements in aggregate demonstrate that the appellant had emotional or mental difficulties in childhood that have continued into adulthood, they do not support a finding of helplessness prior to age 18.  Rather, the totality of the evidence of record suggests that the appellant was able to support herself well after the age of 18.
  
Excessive income

VA shall pay to each child who (1) is the child of a deceased veteran of a period of war who met the service requirements prescribed in § 1521(j), or who at the time of death was receiving (or was entitlement to receive) compensation or retirement pay for a service-connected disability and (2) who is not in the custody of a surviving spouse eligible for pension under § 1541, pension at the annual rate of $2,020.00, as increased from time to time under § 5312 and reduced by the amount of the child's annual income.  38 U.S.C.A. § 1542.
   
In its most recent adjudication of the claim in March 2016 the AOJ determined the appellant's income exceeds the limit for nonservice-connected pension.  The AOJ noted the present claim had been filed in 2013; during that year the appellant received $12,156.00 in SSA disability benefits, which exceeded the current income limit for a surviving child of $2,129.00.  

Correspondence of record from SSA indicates the appellant has been continually drawing SSA disability benefits since February 1983.  During the course of the appeal her SSA disability payments were in the amount of $1,012.90 per month ($12,154.80 per year) in December 2012; $1,028.00 per month ($12,336.00 per year) in December 2013; $1,046.00 per month ($12,552.00 per year) in December 2014; and, $1,045.80 per month ($12,549.60 per year) in December 2015.  Thus, the appellant is shown to have had income in excess of the income limit throughout the period on appeal.

The Board also notes that the appellant's income has not been exclusively from SSA benefits; she also receives payment from the Army under the Survivor Benefit Plan (SBP), an annuity paid into by her deceased husband by deductions from his military retirement pay.  For the month of February 2015 the appellant received $250.00 in SBP; this would equate to $3,000.00 per year in SBP, in addition to the SSA benefits cited above.

In compliance with the Board's remand the AOJ asked the Veteran to provide a statement of her countable income, since medical and other living expenses may excluded from countable income for pension purposes.  The appellant did not respond, other than to simply assert that she has not made more than $50,000.00 during her lifetime.  Based on the evidence of record, the Board concludes that the appellant's income exceeds the income limit for pension purposes.

Conclusion

Based on the evidence and analysis above the Board finds the appellant is not shown to be a qualifying "helpless child" and also finds that during the period under review the appellant's income for VA purposes has exceeded the VA maximum annual pension rate.  Either of these findings, alone, would cause the appellant to be ineligible for nonservice-connected death pension.  Accordingly, the claim must be denied.

While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  In this case, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


